DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/21 was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of lung cancer (type of cancer), 20 mg/m2 (dose) and once weekly (frequency of administration) was previously acknowledged. In the replied filed 7/15/21, Applicants amended claim 1 and cancelled claims 3, 8, 13-17. Claims 26-32 are newly added. 
Claims 9, 11-12, 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 2, 4-7, 18, 23-25 and 32 read on the elected species and are under consideration. 

Claim Rejections-Withdrawn
The rejection of claims 1-8, 18 and 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph is withdrawn due to amendment of claim 1. 

The rejection of claims 1-5, 7-8 and 23-24 under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO2018/096365, cited on IDS) is withdrawn due to Applicants statement that the instantly claimed invention and subject matter of Bennet et al. were owned by BicycleRD limited (Exemption 35 USC 102(b)(2)(C)) and does not qualify as prior art. 

The rejection of claims 1-8, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2018/096365, cited on IDS) is withdrawn due to Applicants statement that the instantly claimed invention and subject matter of Bennet et al. were owned by BicycleRD limited (Exemption 35 USC 102(b)(2)(C)) and does not qualify as prior art. 

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-2, 4-7, 18 and 25 under 35 U.S.C. 103 as being unpatentable over Teufel et al. (WO2016/067035, cited on IDS) in view of Hu-Lieskovan et al. (“New combination strategies using PD-1/L1 checkpoint inhibitors as a backbone” Cancer J. 2017; 23(1):10-22) is maintained and extended to NEW claim 32. 
Teufel et al. teach compound BT17BDC-18 (p. 27). As evidenced by the structure and the instant specification, BT1718 and BT17BDC-18 are identical structures (instant specification [0025]). With respect to the limitation “a method of treating a cancer in a patient…” Teufel et al. teach BT1718 was tested for efficacy in an in vivo mouse lung cell carcinoma model (p. 67). Teufel et al. teach that BT1718 was efficacious and cleared tumors in 9 days (Fig. 9-11 and p. 67), meeting the limitation of “therapeutically effective amount”. Teufel et al. states that BT1718 is a suitable molecule for targeted cancer therapy (p. 68). Teufel et al. teach and claim BT1718 for treatment of NSCLC (claim 41, p. 35 and 36). Teufel et al. also teaches the present invention may be administered in conjunction with other agents, including antibodies (p. 34, 2nd para.). 
Teufel et al. does not teach BT1718 in combination with an anti-PD1 antibody (checkpoint inhibitor); however, the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2, and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 and an anti-PD1 antibody for treatment of lung cancer as taught by Teufel et al. and Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 from Teufel et al. and an anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS.  MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Teufel et al. teach BT1718 for treatment of NSCLS and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Teufel et al. and Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 4-7, Teufel et al. teach administration of BT1718 at 1, 3 and 10 mg/kg (Fig. 10), which is equivalent to 3, 9, and 30 mg/m2. Teufel et al. also teach that the dosage and frequency of administration will depend on age, sex, and condition of patient, concurrent administration of other drugs, counter indications and other parameters to be taken into account by a clinician (p. 34, 3rd para.). Teufel et al. teach an example of administration of the agent 3 times weekly (top of p.46).  It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Teufel et al. teach different doses of BT1718, ranging from 3-30 mg/m2 and states that the dosage and frequency will depend on a number of factors. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 4-7.
With respect to claim 18, Teufel et al. teach the route of administration according to the invention can be any of those commonly known to those of ordinary skill in the art (p. 34, 3rd para.). Teufel et al. teach the administration can be any appropriate mode including intravenously and by direct infusion with a catheter (p. 34, 3rd para.). The mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Teufel et al. teach different mode of administration and is suggestive of intravenous infusion.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of claim 1 to arrive at the limitations of claim 18.
With respect to claim 32, Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach the approved antibodies are pembrolizumab, nivolumab and atezolimumab (p. 2, 2nd para). 

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. Applicants argue that the cited references do not establish a prima facie case of obviousness. Applicants argue that Teufel does not teach BT1718 in combination with an anti-PD1 antibody nor does Teufel provide a finite number of identified predictable solutions. Applicants argue that when the prior art only give general guidance as to the particular form of the claimed invention or how to achieve it, relying on an obvious to try theory is impermissible. Applicants argue that Hu-Lieskovan do not teach BT1718 nor does the reference provide a finite number of identified predictable solutions. Applicants argue unexpected results with the combination of BT1718 and an anti-PD-1 antibody. Applicants argue that a surprising synergistic effect has been demonstrated for the instantly claimed invention. Applicants argue that in the lung cancer model, BT1718 and anti-PD-1 antibody combination exhibited increased anti-tumor activity compared to each of the single agent treatments (Ex. 3, Fig. 4), wherein paclitaxel and anti-PD-1 antibody combination showed similar activity to paclitaxel alone. 
These arguments are not persuasive because the Examiner established a prima facie case of obviousness. As indicated above, the Examiner stated that it would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 from Teufel et al. and an anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS. The Examiner referenced MPEP 2144.06, which states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The Examiner stated a clear reasonable expectation of success given that each of the components are potential treatments of NSCLC. The Examiner did not use an “obvious to try” rationale, therefore presentation of a finite number of identified and predictable solutions is not required. MPEP 2143.01 states: “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”. As indicated above, the Examiner provided a clear motivation to combine BT1718 and an anti-PD-1 antibody. The Examiner disagrees that the data shows a clear unexpected and synergistic effects of the combination. First, the data shows that the concentration of the components is important for the response. Table 1.3 discloses BT1718 alone reduced tumor volume greater than anti PD-1 (10 mpk) and BT1718 (3mpk) (132+/-26 vs 265+/-78). Therefore, the combination is actually worse than BT1718 alone (Table 1.3, p. 31). Second, it is unclear which anti-PD-1 antibody is used in the experiments and if the results could be extrapolated to other anti-PD-1 antibodies and different concentrations. MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” 
For the reasons presented above, the rejection is maintained. 

The rejection of claims 1-2, 4-7, 18 and 23-25 under 35 U.S.C. 103 as being unpatentable over Teufel et al. (WO2016/067035, cited on IDS) and Hu-Lieskovan et al. (“New combination strategies using PD-1/L checkpoint inhibitors as a backbone” Cancer J. 2017; 23(1):10-22) in view of Baek et al. (“Effects of Histidine and Sucrose on the Biophysical Properties of a Monoclonal Antibody” Pharm Res (2017) 34:629-639) is maintained and extended to NEW claim 32. 
The teachings of Teufel et al. and Hu-Lieskovan et al. are presented above in detail. The references do not teach the BT1718 is administered with histidine and sucrose, however the teachings of Baek et al. cure this deficiency.
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of claim 1. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of claim 1 comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.
 
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1-2, 4-7, 18, 25 and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9,11-25 of U.S. Patent No. 10,441,663 in view Hu-Lieskovan et al. is maintained.  
USPN 10,441,663 claims the same compound, BT1718 for treatment of NSCLC, sarcoma, breast cancer, colorectal cancer, gastric cancer, squamous carcinoma. USPN 10,441,663 claims the effective doses from <3, 3, <10 and 10 mg/Kg, which is equivalent to <9 to <30 mg/m2 (claims 1, 3-4, 6-9, 11-25). USPN 10,441,663 does not claim the BT1718 in combination with an anti-PD1 antibody. However, the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2, 8 and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 of USPN 10,441,663 and an anti-PD1 antibody for treatment of lung cancer as taught by Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 and anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS because MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, USPN 10,441,663 claims BT1718 for treatment of NSCLS and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 4-7, USPN 10,441,663 claim BT1718 at 3 and 10 mg/kg, which is equivalent to 9 and 30 mg/m2. It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, USPN 10,441,663 claim different doses of BT1718, ranging from 9-30 mg/m2. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 3-7.
With respect to claim 18, the mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of claim 1 to arrive at the limitations of claim 18.
With respect to claim 32, Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach the approved antibodies are pembrolizumab, nivolumab and atezolimumab (p. 2, 2nd para). 



The rejection of claims 1-2, 4-7, 18, 23-25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9,11-25 of U.S. Patent No. 10,441,663 in view of Hu-Lieskovan et al. and Baek et al. is maintained. 
The teachings of USPN 10,441,663 and Hu-Lieskovan are presented above in detail. The USPN does not teach the formulation comprising BT1718 comprises histidine and sucrose. However, the teachings of Baek et al. cure this deficiency.  
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of USPN 10,441,663 and Hu-Lieskovan et al. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of USPN 10,441,663 and Hu-Lieskovan et al. comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.

The rejection of claims 1-2, 4-7, 18, 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 41-59 of copending Application 16/668,481 in view Hu-Lieskovan et al. is maintained. 
Copending Application 16/668,481 claims the same compound, BT1718 for treatment of cancer (claim 9). Copending Application 16/668,481 claims the BT 1718 is administered at a dose of about 0.3 to about 45 mg/m2 (claim 45 of copending Application), meeting the limitations of instant claims 1, 2, 4-6 (in part).  The copending Application does not claim the BT1718 in combination with an anti-PD1 antibody. However, the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2 and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 of the copending application and an anti-PD1 antibody for treatment of lung cancer as taught by Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 and anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS.  MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, the copending Application claims BT1718 for treatment of cancer and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 4-7, the copending application claims BT1718 at .3-45 mg/m2.  It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, the copending application claims different doses of BT1718, ranging from .3-45 mg/m2. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 3-7.
With respect to claim 18, the mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of the copending Application to arrive at the limitations of claim 18.
With respect to claim 32, Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach the approved antibodies are pembrolizumab, nivolumab and atezolimumab (p. 2, 2nd para). 

The rejection of claims 1. 2, 4-7, 18, 23-25 and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 9, 41-59 of copending Application 16/668,481 in view of Hu-Lieskovan et al. and Baek et al. is maintained. 
The teachings of the copending Application 16/668,481 and Hu-Lieskovan are presented above in detail. The USPN does not teach the formulation comprising BT1718 comprises histidine and sucrose. However, the teachings of Baek et al. cure this deficiency.  
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of copending Application 16/668,481 and Hu-Lieskovan et al. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of copending Application 16/668,481 and Hu-Lieskovan et al. comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. Applicants argue that an improper obviousness analysis was applied because the disclosure of the patent cannot be used as prior art. Applicants argue that the secondary reference is not used to interpret the meaning of a term in the claims, but as prior art to cure the deficiency of the claims. 
This argument is not persuasive. The obviousness double patenting rejection is proper because the secondary reference was used to make obvious combining the anti-PD-1 antibody. The Examiner is correct in comparing the claims of the USPN claims and the instant claims. It should be noted that USPN 10,441,663 claims the same compound, BT1718 for treatment of NSCLC, sarcoma, breast cancer, colorectal cancer, gastric cancer, squamous carcinoma. USPN 10,441,663 claims the effective doses from <3, 3, <10 and 10 mg/Kg, which is equivalent to <9 to <30 mg/m2 (claims 1, 3-4, 6-9, 11-25). USPN 10,441,663 does not claim the BT1718 in combination with an anti-PD1 antibody. The secondary reference was used solely to make obvious the combination. 
For the reasons presented above, the rejection is maintained. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                             
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654